The defendant was convicted of having in his possession a still, etc., to be used for the purpose of manufacturing prohibited liquors, and appeals. The case presents no question involving other than the most elementary principles of law. We have examined each exception reserved, and are of the opinion that no prejudicial error was committed in any of the rulings complained of. The case was properly submitted to the jury under full and accurate instructions as to the law. Let the judgment be affirmed. Affirmed.